Title: To George Washington from the Pennsylvania Board of War, 31 March 1777
From: Pennsylvania Board of War
To: Washington, George



Sir
Pennsylvania War Office Philadelphia March 31st 1777

By Appointment under the new frame of Government established in this State, we succeed the late Council of Safety in the Military Department, of course your Excellency’s letter of the 28th Inst. came before us, and from our knowledge of the late Council, we can assure your Excellency that it was thro’ inadvertency that they infringed upon

the powers invested in you by Congress, and not by design. Amidst the great variety and multiplicity of Business they were necessarily engaged in, we do believe that Resolve of Congress escaped their attention and that the public Service was the only motive that influenced them to proceed to the Arrangement of the Field Officers of the Regiments to be raised in this State, and that they had such a respect for the Congress that they would fully aquiesce with any resolution of theirs especially in a matter that was so obviously calculated for the safety of the United States, as the investing your Excellency with the powers you allude to. We have immediately on receipt of the said letter dispatched Orders by Express to Colonel Hand and the Field Officers of the eighth Regiment to repair to their respective Regiments without delay. And we shall compleat the Arrangement of the Subalterns, which has been already nearly accomplished, and shall make a return of them to your Excellency as soon as possible.
We sincerely congratulate your Excellency on the favourable Accounts from Doctor Franklin at Paris, the late great Arrival of Arms &c. in Boston, and the happy discovery of a dangerous Conspiracy in this City, the following persons were concerned in it. A certain Molesworth under a Lieutenants Commission from General Howe, one Collins, lately a Clerk in General Mifflins’ Office, one Keating, a Clerk in the City Vendue Office, and one Sheppard who kept a Livery Stable. The first of whom was convicted of engaging Pilots to go to Lord Howe to assist in bringing the English Fleet up our River, had contrived to have our Fort Guns spiked and the Posts and ropes of the Ferries destroyed—He was Executed this day agreeable to the sentence of a Court Martial. The three latter have absconded we have sent several Officers after them, the bearer of this Captain Proctor is one of them, who has the best description of their persons we can obtain, not doubting your Excellency will order him all necessary assistance to apprehend them. By Order of the board I am Your very humble Servant

Owen Biddle Chairman

